Citation Nr: 0025621	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-18 806	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include postoperative residuals of surgery for peptic 
ulcer disease.  

2.  Entitlement to service connection for a disorder of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had verified active service from June 1955 to 
August 1957 and from August 1966 to July 1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.   

The veteran is service-connected for post operative 
compartment syndrome of the right leg with loss of use of one 
foot, rated 40 percent disabling.  He also receives special 
monthly compensation.  In part, a Board decision in March 
1983 denied service connection for a right hip disorder, for 
residuals of a fracture of the left foot, and for a back 
disorder as not being proximately due to or the result of a 
fall sustained in March 1980 allegedly caused by the service-
connected disorder of the right leg.  Also, the veteran was 
notified in April 1990 of a March 1990 rating action which 
denied service connection for a stomach disorder.  

The veteran now alleges, alternatively, that he was informed 
by a physician that his cervical spine disorder and stomach 
disorder are due to the same pinched nerve in his back which 
causes his service-connected right leg disorder (see pages 2 
and 11 of the transcript of the March 1999 RO hearing).  
While service connection is not in effect for a back 
disorder, the Board also observes that at that hearing he 
testified that his cervical spine disorder was caused by an 
injury sustained during combat in Vietnam when, while the 
veteran was in a fox hole, another soldier jumped in the fox 
hole, hitting the veteran on the top of his helmet causing a 
neck injury (page 1 of that transcript).  He also testified 
that he was treated in the field by medics (presumably the 
veteran meant in combat) for acid-build up which caused a 
burning sensation (page 9 of the transcript).  

This contention of disabilities having been incurred in 
combat has not previously been asserted, including at the 
time of the 1990 denial of service connection for a stomach 
disorder.  The service representative observes that service 
medical records (SMRs) of the veteran's second period of 
military service are incomplete.  As to this, the veteran 
testified that after the neck injury sustained in combat he 
had sought treatment from a medic for pain and limitation of 
motion of the cervical spine and was simply given pain pills 
but the medic had not made any written notation of treatment 
(pages 1 and 7 of the transcript).  Likewise, he testified 
that the field medics who had given him Maalox for his 
stomach trouble had not written notation of treatment (page 
10 of the transcript).  

Nevertheless, the only records pertaining to the veteran's 
second period of service are a report of a December 1963 
reenlistment examination bearing a handwritten notation of 
"BuPers Reject" and a May 1968 Medical Board Report 
reflecting that the veteran was discharged from service due 
to anterior compartment syndrome and preclinical diabetes 
mellitus.  Additionally, the veteran's DD 214 of his first 
period of service reflects that he served in the Navy and 
that his related civilian occupation was "Electrician, 
Airplane."  The DD 214 of his second period of service and 
any personnel files pertaining to his second period of 
service are not on file.  Accordingly, the Board is precluded 
at this point from determining whether the veteran served in 
Vietnam or whether he served in combat.  Moreover, in light 
of the obvious absence of complete SMRs of the veteran's 
second period of service, an additional attempt should be 
made to obtain these SMRs.  

Accordingly, to ensure due process by obtaining all 
government records, the case is remanded for the following:  

1.  The RO should take the appropriate steps to 
obtain a copy of the veteran's DD 214 as to his 
second period of military service and to obtain the 
veteran's service personnel records of his second 
period of service.  

2.  The RO should take the appropriate steps to 
ensure that a thorough search is made for all of the 
veteran's SMRs of his second period of military 
service (since it is alleged that it was during this 
period of service that the claimed disabilities 
arose).  

3.  Following completion of the above development, 
the RO should review the evidence and determine 
whether favorable action may be taken.  

If any determination remains adverse to the claimant, 
he should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 (West 
1991) and he should be given the opportunity to 
respond thereto, at his option.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


